Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-6, 8, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In the interview with Applicant’s Representative on 6/23/2022, Examiner indicated that the proposed subject matter overcame the outstanding rejection but an updated search and consideration was required. After submission of the Request for Continued Examination, Examiner has determined that the subject matter now incorporated into independent claim 1 is allowable. Applicant incorporated the subject matter of previous claim 7, which was previously rejected over Nakata (US 8,822,241) in view of Yoshida et al (US 2008/0076334) and  Kalenian et al (US 2013/0130593), as applied to claim 1, and in further view of Kodama (US 2020/0139503). Applicant then further incorporated an additional limitation into claim 1, including structural and functional language directed towards a sensor, wherein a modification to an incorporated reference would have to occur to teach the combination of the claimed invention. 
Regarding claim 1, Nakata discloses a grinding apparatus having a holding unit including a rotatable chuck table (210), a grinding unit including a grinding wheel (212), an abrasive member (213), an inclination adjusting unit (215), and functionality directed towards performing grinding which takes into account a target sectional shape of a wafer including a first present height and a second present height, a first target height and a second target height, a control portion (16, 17, 18) for comparing information between the target sectional shape of the wafer and with the present sectional shape of the wafer, in addition to other elements as elucidated in the previous office action.
Yoshida is cited to teach a plurality of abrasive members arranged annularly. Kalenian is cited to teach a touch panel, wherein: the touch panel is adapted to display a target shape input field for inputting information and a present shape input field for inputting information, including a first and second present height input field and a first and second target height input field. Kodama is cited in order to teach elements regarding the inclination adjusting unit, comprises: at least three supporting portions, as previously recited in the subject matter of claim 7. However, the claimed invention as currently recited is neither taught nor suggested by the prior art as a whole, either alone or in combination. The combination of Nakata as modified by Yoshia, Kalenian, and Kodama does not teach, suggest, or render obvious the sensor seated with the internally threaded receiving portion (i.e. the incorporated subject matter of Kodama), disposed in and functioning as required by the combination of claim elements as currently recited, in combination with the additional elements of the claim. Further modification to the device of Nakata would not ensure functionality and thus, would be considered hindsight and destroying quintessential operating capabilities of the apparatus. 
For the above stated reasons, claim 1 is in condition for allowance. Dependent claims 2-6, 8, and 9 inherit the allowable subject matter of claim 1 and thus, are also in condition for allowance, issued herein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723